THE CUTLER TRUST August 16, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The Cutler Trust (the "Registrant") File Nos. 333-182894 Registration Statement on Form N-14 Ladies and Gentlemen: Enclosedforfilingonbehalfof theRegistrantnamedabove isPre-Effective Amendment No. 1 to itsRegistration Statement on Form N-14. The filing relates to the proposed reorganization of The Elite Income Fund (the "Income Fund"), a series of The Elite Group, into theCutlerIncome Fund (the "IncomeFund"), a series of the Registrant.By virtue of the transaction, shareholders of the Elite Income Fund would become shareholders of theCutler IncomeFund and would hold shares of theCutler IncomeFund of a value equal to the net asset value of the shares of theElite Income Fund held by them immediately prior to the transaction. PleasecontactTinaBloom at513/587-3418if youhave anyquestions concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
